Exhibit 10.9

TAX PROTECTION AGREEMENT

CIO OP Limited Partnership and Second City GP

This TAX PROTECTION AGREEMENT (this “Agreement”) is entered into as of April 21,
2014, by and among City Office REIT, Inc., a Maryland corporation (the “REIT”),
City Office REIT Operating Partnership, L.P., a Maryland limited partnership
(the “Operating Partnership”) and CIO OP Limited Partnership, a Delaware limited
partnership (“CIO OP”) and Second City General Partner II, LP, a Delaware
limited partnership (“Second City GP”).

RECITALS

WHEREAS, the REIT, the Operating Partnership and Protected Partners, as well as
CIO REIT Stock Limited Partnership, a Delaware limited partnership (“CIO REIT”),
desire to consolidate the ownership of a portfolio of properties currently
owned, directly or indirectly, by certain entities, as set forth in the
Contribution Agreement and related documentation;

WHEREAS, the Formation Transactions relate to the proposed offering of the
common stock of the REIT, par value $.01 per share, following which the REIT
will operate as a real estate investment trust within the meaning of Section 856
of the Code (as defined below); and

WHEREAS, as a condition to engaging in the Formation Transactions, and as an
inducement to do so, the parties hereto are entering into this Agreement;

NOW, THEREFORE, in consideration of the promises and mutual agreements contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

DEFINED TERMS

For purposes of this Agreement the following terms shall apply:

Section 1.1 “Affiliate” means, with respect to any Person, any Person directly
or indirectly controlling or controlled by or under common control with such
Person. For the purposes of this definition, “control” when used with respect to
any Person means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “controlling” and “controlled” have meanings correlative to the foregoing.

Section 1.2 “Agreement” has the meaning set forth in the preamble.

Section 1.3 “Approval” means written approval with respect to any matter or
transaction (for the avoidance of doubt, no vote in favor of any transaction by
any of the Protected Partners or any of their Affiliates in their capacity as
owner of shares of the REIT or OP Units, shall constitute such approval).



--------------------------------------------------------------------------------

Section 1.4 “Approved Liability” means:

(a) A liability of the Operating Partnership (or of an entity of which the
Operating Partnership owns at least eighty (80%) percent of the outstanding
ownership interests determined on the basis of the value to be received upon a
liquidation of the entity) with respect to which all of the following
requirements are satisfied:

(i) the liability is secured by real property or other assets (the “Collateral”)
owned directly or indirectly by the Operating Partnership or by an entity of
which the Operating Partnership owns at least eighty (80%) percent of the
outstanding ownership interests (determined on the basis of the value to be
received upon a liquidation of the entity);

(ii) the Approved Liability is designated as such by the Operating Partnership
and on the date on which the Operating Partnership designated such liability as
an Approved Liability, the outstanding principal amount (and any accrued and
unpaid interest) of the liability and any other Approved Liabilities secured by
such Collateral at such time was no more than 70% of the fair market value (as
reasonably determined in good faith by the Operating Partnership) of the
Collateral at such time, provided that if interest on such liability is not
required to be paid at least annually or if the documents evidencing such
liability permit the borrower to borrow additional amounts that are secured by
the Collateral, the outstanding principal amount of such liability shall include
the maximum amount that could be so added to the principal amount of such
liability without a default;

(iii) the liability constitutes “qualified nonrecourse financing” as defined in
Section 465(b)(6) of the Code with respect to the Protected Partners;

(iv) no other person has executed any guarantees with respect to such liability
other than: (A) guarantees by the Protected Partners; (B) guarantees by
Affiliates of the Operating Partnership, provided that each applicable Protected
Partner indemnifies each such Affiliate against any liability of such Affiliate
(to the extent such liability does not exceed such Protected Partner’s Required
Liability Amount) arising solely from the existence or performance of such
guaranty; and (C) recourse carve out guaranties (i.e., bad-boy guaranties); and

(v) the Collateral does not provide security for another liability (other than
another Approved Liability) that ranks senior to, or pari passu with, the
liability described in clause (i) above.

For purposes of determining whether clause (ii) has been satisfied in situations
where one or more potential Approved Liabilities are secured by more than one
item of Collateral, the Operating Partnership shall allocate such liabilities
among such items of Collateral in proportion to their relative fair market
values (as reasonably determined in good faith by the Operating Partnership);

(b) A liability of the Operating Partnership that:

(i) is not secured by any of the assets of the Operating Partnership and is a
general, recourse obligation of the Operating Partnership; and

 

- 2 -



--------------------------------------------------------------------------------

(ii) is not provided by a lender that has an interest in the Operating
Partnership or is related to the Operating Partnership within the meaning of
Section 465(b)(3)(C) of the Code; or

(c) Any other indebtedness approved by both CIO OP and Second City GP in their
respective sole and absolute discretion.

Section 1.5 “Closing Date” has the meaning assigned to it in the Contribution
Agreement.

Section 1.6 “Code” means the Internal Revenue Code of 1986, as amended.

Section 1.7 “Collateral” has the meaning set forth in the definition of
“Approved Liability.”

Section 1.8 “Contribution Agreement” means that certain Contribution Agreement,
dated as of April 14, 2014, by and among the Operating Partnership, the REIT,
CIO OP, CIO REIT, Second City GP and Second City Capital Partners II, Limited
Partnership, a Delaware limited partnership.

Section 1.9 “Debt Gross Up Amount” has the meaning set forth in the definition
of “Make Whole Amount.”

Section 1.10 “Debt Notification Event” means, with respect to an Approved
Liability, any transaction in which such liability shall be refinanced,
otherwise repaid (excluding for this purpose, scheduled payments of principal
occurring prior to the maturity date of such liability), or guaranteed by any of
the REIT, the Operating Partnership, or one or more of their Affiliates, or
guaranteed by one or more partners of the Operating Partnership.

Section 1.11 “Exchange” has the meaning set forth in Section 2.1(b).

Section 1.12 “Formation Transactions” has the meaning set forth in the
Contribution Agreement.

Section 1.13 “Fundamental Transaction” means a merger, consolidation or other
combination of the Operating Partnership with or into any other entity, a
transfer of all or substantially all of the assets of the Operating Partnership,
any reclassification, recapitalization or change of the outstanding equity
interests of the Operating Partnership, or a conversion of the Operating
Partnership into another form of entity.

Section 1.14 “Gibralt Tax Protection Agreement” means that certain Tax
Protection Agreement by and among the Operating Partnership, GCC Amberglen
Investments Limited Partnership, Daniel Rapaport, the REIT and Gibralt US, Inc.

Section 1.15 “Gross Up Amount” has the meaning set forth in the definition of
“Make Whole Amount.”

Section 1.16 “Guaranteed Liability” means any Approved Liability that is
guaranteed, in whole or in part, by one or more Protected Partners in accordance
with this Agreement.

 

- 3 -



--------------------------------------------------------------------------------

Section 1.17 “Guaranty Indemnification Period” means the period commencing on
the Closing Date and ending on the fourth (4th) anniversary of the Closing Date.

Section 1.18 “Guaranty Opportunity” has the meaning set forth in Section 2.4(b).

Section 1.19 “Make Whole Amount” means:

(a) with respect to any Protected Partner that recognizes gain under
Section 704(c) of the Code as a result of a Property Indemnification Period
Transfer, the sum of (i) the product of (x) the income and gain recognized by
such Protected Partner under Section 704(c) of the Code in respect of such
Property Indemnification Period Transfer (taking into account any adjustments
under Section 743 of the Code to which such Protected Partner is entitled)
multiplied by (y) the Make Whole Tax Rate, plus (ii) an amount equal to the
combined Federal, applicable state and local income taxes (calculated using the
Make Whole Tax Rate) imposed on such Protected Partner as a result of the
receipt by such Protected Partner of a payment under Section 2.2 (the “Gross Up
Amount”); provided, however, that the Gross Up Amount shall be computed without
regard to any losses, credit, or other tax attributes that such Protected
Partner might have that would reduce its actual tax liability; and

(b) with respect to any Protected Partner that recognizes gain as a result of a
breach by the Operating Partnership of the provisions of Section 2.4 hereof, the
sum of (i) the product of (x) the income and gain recognized by such Protected
Partner by reason of such breach, multiplied by (y) the Make Whole Tax Rate,
plus (ii) an amount equal to the combined Federal, applicable state and local
income taxes (calculated using the Make Whole Tax Rate) imposed on such
Protected Partner as a result of the receipt by such Protected Partner of a
payment under Section 2.4 (the “Debt Gross Up Amount”); provided, however, that
the Debt Gross Up Amount shall be computed without regard to any losses, credit,
or other tax attributes that such Protected Partner might have that would reduce
its actual tax liability.

For purposes of calculating the amount of Section 704(c) gain that is allocated
to a Protected Partner, (i) subject to clause (ii) below, any “reverse
Section 704(c) gain” allocated to such Protected Partner pursuant to Treasury
Regulations § 1.704-3(a)(6) shall not be taken into account, and (ii) if, as a
result of adjustments to the Gross Asset Value (as defined in the OP Agreement)
of the Protected Properties, all or a portion of the gain recognized by the
Operating Partnership that would have been Section 704(c) gain without regard to
such adjustments becomes or is treated as “reverse Section 704(c) gain” or
Section 704(b) gain under Section 704 of the Code, then such gain shall continue
to be treated as Section 704(c) gain; provided that the total amount of
Section 704(c) gain and income taken into account for purpose of calculating the
Make Whole Amount shall not exceed the initial Section 704(c) gain amount as of
the Closing Date (whether or not equal to the estimated amount set forth on
Exhibit A).

Section 1.20 “Make Whole Tax Rate” means, with respect to a Protected Partner
who is entitled to receive a payment under Section 2.2 or under Section 2.4, the
highest combined statutory Federal, state and local tax rate in respect of the
income or gain that gave rise to such payment, taking into account the character
of the income and gain in the hands of such Protected Partner (reduced, in the
case of Federal taxes, by the deduction allowed for income taxes paid to a state
or locality), for the taxable year in which the event that gave rise to such
payment under

 

- 4 -



--------------------------------------------------------------------------------

Section 2.2 or Section 2.4 occurred. Notwithstanding the foregoing, if a
Protected Partner demonstrates to the reasonable satisfaction of the Operating
Partnership that such Protected Partner is not entitled to a Federal income tax
deduction for all or a portion of the income taxes paid to a state or locality
or does not receive a full Federal income tax benefit for all or a portion of
the income taxes paid to a state or locality, the Make Whole Tax Rate applicable
to such Protected Partner shall be reduced only by the deduction, if any, or the
benefit, if any, the Protected Partner is entitled to take or receive for such
taxes.

Section 1.21 “OP Agreement” means the Agreement of Limited Partnership of City
Office Operating Partnership, L.P., as amended from time to time.

Section 1.22 “OP Units” means common units of partnership interest in the
Operating Partnership.

Section 1.23 “Operating Partnership” has the meaning set forth in the preamble.

Section 1.24 “Other Protected Person” has the meaning assigned to the term
“Protected Partner” in the Gibralt Tax Protection Agreement.

Section 1.25 “Pass Through Entity” means a partnership, grantor trust, or S
corporation for Federal income tax purposes.

Section 1.26 “Permitted Disposition” means a sale, exchange or other disposition
of OP Units (i) by a Protected Partner: (a) to such Protected Partner’s
children, spouse or issue; (b) to a trust for such Protected Partner or such
Protected Partner’s children, spouse or issue; (c) in the case of a trust which
is a Protected Partner, to its beneficiaries, or any of them, whether current or
remainder beneficiaries; (d) to a revocable inter vivos trust of which such
Protected Partner is a trustee; (e) in the case of any partnership or limited
liability company which is a Protected Partner, to its partners or members;
and/or (f) in the case of any corporation which is a Protected Partner, to its
shareholders, and (ii) by a party described in clauses (a), (b), (c) or (d) to a
partnership, limited liability company or corporation of which the only
partners, members or shareholders, as applicable, are parties described in
clauses (a), (b), (c) or (d); provided, that for purposes of the definition of
Property Indemnification Period and Guaranty Indemnification Period, such
Protected Partner shall be treated as continuing to own any OP Units which were
subject to a Permitted Disposition unless and until there has been a sale,
exchange or other disposition of such OP Units by a permitted transferee which
is not another Permitted Disposition.

Section 1.27 “Person” means an individual or a corporation, partnership, trust,
unincorporated organization, association, limited liability company or other
entity.

Section 1.28 “Property Indemnification Period” means the period commencing on
the Closing Date and ending on the fourth (4th) anniversary of the Closing Date.

Section 1.29 “Property Indemnification Period Transfer” has the meaning set
forth in Section 2.1(a).

 

- 5 -



--------------------------------------------------------------------------------

Section 1.30 “Protected Partner” means: (i) Second City GP; (ii) CIO OP;
(iii) any person who holds OP Units and who acquired such OP Units from another
Protected Partner in a transaction in which such person’s adjusted basis in such
OP Units, as determined for Federal income tax purposes, is determined, in whole
or in part, by reference to the adjusted basis of the other Protected Partner in
such OP Units; and (iv) with respect to a Protected Partner that is Pass Through
Entity, and solely for purposes of computing the amount to be paid under
Section 2.2 with respect to such Protected Partner, any person who (y) holds an
interest in such Protected Partner, either directly or through one or more Pass
Through Entities, and (z) is required to include all or a portion of the income
of such Protected Partner in its own gross income.

Section 1.31 “Protected Property” means each property identified on Exhibit A
hereto and each property acquired in Exchange for a Protected Property as set
forth in Section 2.1(b).

Section 1.32 “Qualifying Liability” means (i) any Approved Liability and
(ii) any liability that qualifies as an Approved Liability under the Gibralt Tax
Protection Agreement.

Section 1.33 “Required Liability Amount” means: (i) with respect to each
Protected Partner, 110% of such Protected Partner’s estimated “negative tax
capital account” as of the Closing Date, a current estimate of which is set
forth on Exhibit B hereto for each such Protected Partner, and (ii) with respect
to each Other Protected Person, the amount set forth as the relevant Required
Liability Amount in the Gibralt Tax Protection Agreement.

Section 1.34 “REIT” has the meaning set forth in the preamble.

Section 1.35 “Section 2.4 Notice” has the meaning set forth in Section 2.4(c).

Section 1.36 “Tax Claim” has the meaning set forth in Section 4.1.

Section 1.37 “Tax Proceeding” has the meaning set forth in Section 4.1.

Section 1.38 “Transfer” means any direct or indirect sale, exchange, transfer or
other disposition, whether voluntary or involuntary.

Section 1.39 “Treasury Regulations” means the income tax regulations under the
Code, whether such regulations are in proposed, temporary or final form, as such
regulations may be amended from time to time (including corresponding provisions
of succeeding regulations).

ARTICLE II

TAX MATTERS

Section 2.1 Taxable Transfers.

(a) Unless the Operating Partnership receives the Approval of both CIO OP and
Second City GP with respect to a Property Indemnification Period Transfer,
during the Property Indemnification Period, the Operating Partnership shall
indemnify the Protected Partners as set forth in Section 2.2 if the Operating
Partnership or any entity in which the

 

- 6 -



--------------------------------------------------------------------------------

Operating Partnership holds a direct or indirect interest shall cause or permit
(i) any Transfer of all or any portion of a Protected Property (including any
interest therein or in the entity owning, directly or indirectly, the Protected
Property) in a transaction that would result in the recognition of taxable
income or gain by any Protected Partner under Section 704(c) of the Code, or
(ii) any Fundamental Transaction that would result in the recognition of taxable
income or gain to any Protected Partner (such a Fundamental Transaction and such
a Transfer, collectively a “Property Indemnification Period Transfer”).

(b) Section 2.1(a) shall not apply to any Property Indemnification Period
Transfer of a Protected Property (including any interest therein or in the
entity owning, directly or indirectly, the Protected Property): (i) in a
transaction in which no gain is required to be recognized by a Protected Partner
(an “Exchange”), including a transaction qualifying under Section 1031 or
Section 721 (or any successor statutes) of the Code; provided, however, that any
property acquired by the Operating Partnership in the Exchange shall remain
subject to the provisions of this Article II in place of the exchanged Protected
Property for the remainder of the Property Indemnification Period; (ii) as a
result of the condemnation or other taking of any Protected Property by a
governmental entity in an eminent domain proceeding or otherwise, provided that
the Operating Partnership shall use commercially reasonable efforts to structure
such disposition as either a tax-free like-kind exchange under Section 1031 or a
tax-free reinvestment of proceeds under Section 1033, but in no event shall the
Operating Partnership be obligated to acquire or invest in any property that it
otherwise would not have acquired or invested in.

(c) For any Transfer of all or any portion of any property of the Operating
Partnership which is not a Property Indemnification Period Transfer, the
Operating Partnership shall use commercially reasonable efforts to cooperate
with the Protected Partners to minimize any taxes payable by the Protected
Partners in connection with any such Transfers.

Section 2.2 Indemnification for Transfers.

(a) In the event of a Property Indemnification Period Transfer described in
Section 2.1(a), the Operating Partnership shall pay to CIO OP and Second City GP
within 30 days after the closing of such Property Indemnification Period
Transfer an amount of cash equal to the estimated Make Whole Amount applicable
to such Property Indemnification Period Transfer for all Protected Partners
affected by the Property Indemnification Period Transfer. If it is later
determined that the true Make Whole Amount applicable to a Protected Partner
exceeds the estimated Make Whole Amount applicable to such Protected Partner,
then the Operating Partnership shall pay such excess to CIO OP and Second City
GP for the benefit of such Protected Partner within 90 days after the closing of
the Property Indemnification Period Transfer, and if such estimated Make Whole
Amount exceeds the true Make Whole Amount, then CIO OP and Second City GP shall
promptly refund such excess to the Operating Partnership, but only to the extent
such excess was actually received by CIO OP and Second City GP.

(b) Notwithstanding any provision of this Agreement to the contrary, the sole
and exclusive rights and remedies of any Protected Partner under Section 2.1(a)
shall be a claim against the Operating Partnership for the Make Whole Amount as
set forth in this Section 2.2, and no Protected Partner shall be entitled to
pursue a claim for specific performance of the covenants set forth in
Section 2.1(a) or bring a claim against any person that acquires a Protected
Property from the Operating Partnership in violation of Section 2.1(a).

 

- 7 -



--------------------------------------------------------------------------------

(c) For the avoidance of doubt, a vote in favor of a Property Indemnification
Period Transfer by a Protected Partner in its capacity as an owner of OP Units
or shares of the REIT shall not constitute a waiver of such Protected Partner’s
right to indemnification pursuant to this Section 2.2 as a result of such
Property Indemnification Period Transfer.

Section 2.3 Section 704(c) Gain. A good faith estimate of the initial amount of
Section 704(c) gain as of the Closing Date of the Formation Transactions is set
forth on Exhibit A hereto. The parties acknowledge that the initial amount of
such Section 704(c) gain may be adjusted over time as required by Section 704(c)
of the Code and the Regulations promulgated thereunder.

Section 2.4 Approved Liability Maintenance and Allocation.

(a) During the Guaranty Indemnification Period, the Operating Partnership shall:
(i) maintain on a continuous basis an amount of Qualifying Liabilities at least
equal to the aggregate Required Liability Amount of all Protected Partners and
Other Protected Persons; and (ii) provide to CIO OP and Second City GP, promptly
upon request, with a description of the nature and amount of any Approved
Liabilities that are available to be guaranteed by the Protected Partners
pursuant to Section 2.4(b) of this Agreement.

(b) (i) During the Guaranty Indemnification Period, the Operating Partnership
shall provide each Protected Partner with the opportunity to execute a guaranty
in a form and manner that receives the Approval of CIO OP and Second City GP of
one or more Approved Liabilities in an amount up to such Protected Partner’s
Required Liability Amount (each such opportunity and each opportunity required
by Section 2.4(c), a “Guaranty Opportunity”), and (ii) after the Guaranty
Indemnification Period, the Operating Partnership shall use commercially
reasonable efforts to make Guaranty Opportunities available to each Protected
Partner, provided that in the case of this clause (ii), the Operating
Partnership shall not be required to incur any indebtedness that it would not
otherwise have incurred, as determined by the Operating Partnership in its
reasonable discretion; provided, however, that in the case of clauses (i) and
(ii) the aggregate amount of all guarantees required to be made available by the
Operating Partnership for execution by all Protected Partners need not exceed
the aggregate Required Liability Amount of all Protected Partners. The Operating
Partnership shall have the discretion to identify the Approved Liability or
Approved Liabilities that shall be made available for guaranty by each Protected
Partner. Each Protected Partner may allocate the Guaranty Opportunity afforded
to such Protected Partner in any manner determined to be desirable by the
Protected Partner. The Operating Partnership agrees to file its tax returns
allocating any debt subject to a Guaranty to the applicable Protected Partners.
Each Protected Partner shall bear the costs incurred by it in connection with
the execution of any guaranty to which it is a party. To the extent a Protected
Partner executes a guaranty, the Operating Partnership shall deliver a copy of
such guaranty to the lender under the Guaranteed Liability promptly after
receiving such copy from the relevant Protected Partner.

 

- 8 -



--------------------------------------------------------------------------------

(c) During the Guaranty Indemnification Period, the Operating Partnership shall
not allow a Debt Notification Event to occur unless the Operating Partnership
provides at least thirty (30) days’ written notice (a “Section 2.4 Notice”) to
CIO OP and Second City GP. The Section 2.4 Notice shall describe the Debt
Notification Event and designate one or more Approved Liabilities that may be
guaranteed by the Protected Partners pursuant to Section 2.4(b) of this
Agreement in an amount equal to the amount of the refinanced or repaid Approved
Liability that was guaranteed by such Protected Partner immediately prior to the
date of the Debt Notification Event. The Section 2.4 Notice shall be deemed to
have been provided when delivered in person or when sent by first class United
States mail or by other means of written or electronic communication (including
by telecopy, facsimile, electronic mail or commercial courier service) to CIO OP
and Second City GP at the address set forth in the Register (as defined in the
OP Agreement). Any Protected Partner that desires to execute a guaranty
following the receipt of a Section 2.4 Notice by CIO OP and Second City GP shall
provide the Operating Partnership with notice thereof within ten (10) days after
the date of the Section 2.4 Notice.

(d) Provided the Operating Partnership satisfies its obligations under
Section 2.4(a), (b) and (c) of this Agreement, the Operating Partnership shall
have no liability to a Protected Partner under Section 2.4(e) for breach of
Section 2.4, whether or not such Protected Partner timely accepts its Guaranty
Opportunity. Furthermore, the Operating Partnership makes no representation or
warranty to any Protected Partner concerning the treatment or effect of any
guaranty under Federal, state, local, or foreign tax law, and bears no
responsibility for any tax liability of any Protected Partner or Affiliate
thereof that is attributable to a reallocation, by a taxing authority, of debt
subject to a guaranty (other than a reallocation that results from any act or
omission taken by the Operating Partnership or one of its Affiliates in
violation of this Section 2.4 or an act or omission that is indemnifiable under
Section 2.4(e) of this Agreement).

(e) If the Operating Partnership shall fail to comply with any provision of this
Section 2.4, the Operating Partnership shall pay, within thirty (30) days of
such failure, a Make Whole Payment with respect to each Protected Partner who
recognizes income or gain as a result of such failure equal to the estimated
Make Whole Amount applicable to such failure. Such payment shall be made to
CIO OP and Second City GP on behalf of such Protected Partner. If it is
determined that the true Make Whole Amount applicable to a Protected Partner
exceeds the estimated Make Whole Amount applicable to such Protected Partner,
then the Operating Partnership shall pay such excess to CIO OP and Second City
GP, on behalf of such Protected Partner, within thirty (30) days after the date
of such determination, and if such estimated Make Whole Amount exceeds the true
Make Whole Amount, then CIO OP and Second City GP shall pay such excess to the
Operating Partnership within thirty (30) days after the date of such
determination, but only to the extent such excess was actually received.

(f) Notwithstanding any provision of this Agreement to the contrary, the sole
and exclusive rights and remedies of any Protected Partner for a breach or
violation of the covenants set forth in Section 2.4 shall be a claim a claim
against the Operating Partnership for the Make Whole Amount as set forth in
Section 2.4(e), and no Protected Partner shall be entitled to pursue a claim for
specific performance of the covenants set forth in Section 2.4.

 

- 9 -



--------------------------------------------------------------------------------

ARTICLE III

SECTION 704(c) METHOD AND ALLOCATIONS

Section 3.1 Notwithstanding any provision of the OP Agreement, the Operating
Partnership shall use, and shall cause any other entity in which the Partnership
has a direct or indirect interest to use, the “traditional method” under
Treasury Regulations Section 1.704-3(b) for purposes of making all allocations
under Section 704(c) of the Code with respect to each property included on
Exhibit A to take into account the book-tax disparities as of the Closing Date
and with respect to any revaluation of such property pursuant to Treasury
Regulations Sections 1.704-1(b)(2)(iv)(f), 1.704-1(b)(2)(iv)(g), or
1.704-3(a)(6) with no “curative allocations”, “remedial allocations” or
adjustments to other items to offset the effects of the “ceiling rule,”
including upon any sale of any property listed on Exhibit A.

ARTICLE IV

TAX PROCEEDINGS

Section 4.1 Notice of Tax Audits. If any claim, demand, assessment (including a
notice of proposed assessment) or other assertion is made with respect to taxes
against the Protected Partners or the Operating Partnership or any entity of
which the Operating Partnership owns at least eighty (80%) per cent of the
outstanding ownership interests (determined on the basis of the value to be
received upon a liquidation of the entity), that could result in tax liability
to a Protected Partner (“Tax Claim”) or if the REIT or the Operating Partnership
receives any notice from any jurisdiction with respect to any current or future
audit, examination, investigation or other proceeding (“Tax Proceeding”)
involving the Protected Partners or the Operating Partnership or that otherwise
could involve a matter covered in this Agreement and could directly or
indirectly affect the Protected Partners (adversely or otherwise), the REIT or
the Operating Partnership, as applicable, shall promptly notify the Protected
Partners of such Tax Claim or Tax Proceeding.

Section 4.2 Control of Tax Proceedings. The Operating Partnership, shall have
the right to control the defense, settlement or compromise of any Tax Proceeding
or Tax Claim; provided, however, that the Operating Partnership shall not
consent to the entry of any judgment or enter into any settlement with respect
to such Tax Claim or Tax Proceeding that could result in tax liability to a
Protected Partner without the prior written consent of CIO OP and Second City GP
(unless, and only to the extent, that any taxes required to be paid by the
Protected Partner as a result thereof would be required to be reimbursed by the
Operating Partnership under this Agreement and the Operating Partnership agrees
in connection with such settlement or consent to make such required payments);
provided further that the Operating Partnership shall keep CIO OP and Second
City GP duly informed of the progress thereof to the extent that such Proceeding
or Tax Claim could directly or indirectly affect (adversely or otherwise) the
Protected Partners and that CIO OP and Second City GP shall have the right to
review and comment on any and all submissions made to the Internal Revenue
Service, a court, or other governmental body with respect to such Tax Claim or
Tax Proceeding and that the Operating Partnership will consider such comments in
good faith.

 

- 10 -



--------------------------------------------------------------------------------

ARTICLE V

GENERAL PROVISIONS

Section 5.1 Notices. All notices, demands, declarations, consents, directions,
approvals, instructions, requests and other communications required or permitted
by the terms of this Agreement shall be given in the same manner as in the OP
Agreement.

Section 5.2 Titles and Captions. All Article or Section titles or captions in
this Agreement are for convenience only. They shall not be deemed part of this
Agreement and in no way define, limit, extend or describe the scope or intent of
any provisions hereof. Except as specifically provided otherwise, references to
“Articles” and “Sections” are to Articles and Sections of this Agreement.

Section 5.3 Pronouns and Plurals. Whenever the context may require, any pronoun
used in this Agreement shall include the corresponding masculine, feminine or
neuter forms, and the singular form of nouns, pronouns and verbs shall include
the plural and vice versa.

Section 5.4 Further Action. The parties shall execute and deliver all documents,
provide all information and take or refrain from taking action as may be
necessary or appropriate to achieve the purposes of this Agreement.

Section 5.5 Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their heirs, executors, administrators,
successors, legal representatives and permitted assigns.

Section 5.6 Creditors. Other than as expressly set forth herein, none of the
provisions of this Agreement shall be for the benefit of, or shall be
enforceable by, any creditor of the Operating Partnership.

Section 5.7 Waiver. No failure by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon a breach thereof shall
constitute waiver of any such breach or any covenant, duty, agreement or
condition.

Section 5.8 Counterparts. This Agreement may be executed in counterparts, all of
which together shall constitute one agreement binding on all of the parties
hereto, notwithstanding that all such parties are not signatories to the
original or the same counterpart. Each party shall become bound by this
Agreement immediately upon affixing its signature hereto.

Section 5.9 Applicable Law. This Agreement shall be construed and enforced in
accordance with and governed by the laws of the State of New York, without
regard to the principles of conflicts of law.

Section 5.10 Invalidity of Provisions. If any provision of this Agreement is or
becomes invalid, illegal or unenforceable in any respect, the validity, legality
or enforceability of other remaining provisions contained herein shall not be
affected thereby.

 

- 11 -



--------------------------------------------------------------------------------

Section 5.11 Entire Agreement. This Agreement contains the entire understanding
and agreement among the Partners with respect to the subject matter hereof and
amends, restates and supersedes the OP Agreement and any other prior written or
oral understandings or agreements among them with respect thereto.

Section 5.12 Dispute Resolution. Any controversy, dispute, or claim of any
nature arising out of, in connection with, or in relation to the interpretation,
performance, enforcement or breach of this Agreement (and any closing document
executed in connection herewith) shall be governed by the dispute resolution
provisions set forth in Section 6.08 of the Contribution Agreement.

Section 5.13 No Rights as Stockholders. Nothing contained in this Agreement
shall be construed as conferring upon the holders of the OP Units any rights
whatsoever as stockholders of the REIT, including, without limitation, any right
to receive dividends or other distributions made to stockholders of the REIT or
to vote or to consent or to receive notice as stockholders in respect of any
meeting of stockholders for the election of directors of the REIT or any other
matter.

Section 5.14 Successors; Assigns. This Agreement will be binding upon and inure
to the benefit of the parties and their respective successors and assigns.
Notwithstanding the foregoing, in the event of the dissolution, liquidation or
other termination of CIO OP or Second City GP, that party (either CIO OP or
Second City GP) shall appoint one of its owners to act on behalf of CIO OP or
Second City GP and that owner shall succeed to the obligations, duties, rights
and privileges under this Agreement. Such owner shall act as the exclusive
representative on behalf of those persons who are or would be Protected Partners
with respect to CIO OP or Second City GP, as the case may be.

[Remainder of Page Left Blank Intentionally]

 

- 12 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

REIT: City Office REIT, Inc. a Maryland corporation By:  

/s/ James Farrar

  name James Farrar Its:  

Chief Executive Officer

  title

 

OPERATING PARTNERSHIP: City Office Operating Partnership, L.P., a Maryland
limited partnership By:  

/s/ James Farrar

  City Office REIT, Inc. a Maryland corporation Its:   General Partner



--------------------------------------------------------------------------------

SECOND CITY GP: Second City General Partner II, LP, a Delaware limited
partnership

By: Second City General Partner II, Inc., a

Delaware corporation

Its:   General Partner By:  

/s/ Ryan Chan

  name Ryan Chan Its:  

Chief Financial Officer

  title

 

CIO OP:

CIO OP Limited Partnership, a Delaware limited partnership

By:

  Second City General Partner II, LP, a Delaware limited partnership Its:  
General Partner By:  

/s/ Ryan Chan

  name Ryan Chan Its:  

Chief Financial Officer

  title



--------------------------------------------------------------------------------

EXHIBIT A

 

Contributor

  

Protected Property

   Estimated Initial
Section 704(c) Gain  

CIO OP

   61.8134% of City Centre STF LP    $ 10,474,960   

CIO OP

   65.0671% of SCCP Boise LP    $ 9,355,838   

CIO OP

   65.0671% of SCCP Central Valley LP    $ 2,421,239   

CIO OP

   65.0671% of Central Fairwinds LP    $ 330,100   

CIO OP

   65.0671% of Core Cherry Creek LP    $ 5,234,204   

Second City GP

   0.001% of City Centre STF LP    $ 105   

Second City GP

   0.001% of SCCP Boise LP    $ 94   

Second City GP

   0.001% SCCP Central Valley LP    $ 24   

Second City GP

   0.001% of Central Forwards LP    $ 3   

Second City GP

   0.1% of Core Cherry Creek LP    $ 5,329   

 

- 15 -



--------------------------------------------------------------------------------

EXHIBIT B

 

Protected Partner

  

Required Liability Amount

CIO OP    None Second City GP    None

 

- 16 -